DETAILED ACTION
This office action is in response to the application filed on April 9, 2021. Claims 1 – 5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on U.S. provisional applications 61/949,529 filed on March 7, 2014.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 9, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, it recites the limitation “the pixel set projection matrix projecting a measurement space vector onto a column space of the pixel set measurement matrix”. This limitation is not clearly defined. The specification merely repeats the claim limitation (Par. [0032]) with regards to projecting a measurement space vector onto the column space, without further defining or describing the column space or the projection onto the column space. For examination purposes the Examiner has broadly interpreted the limitation.
Regarding Claim 2, it recites the limitation “where the pixel partition comprises a single set of pixels, and the single pixel set of pixels containing all the pixels of the image frames”. This limitation is not clear. Claim 1 requires that the partitioning of the plurality of common pixels comprises a “plurality” of pixel sets. However, dependent Claim 2 requires only a single set of pixels. It is not understood how a plurality of pixel sets and be further defined as a single set of pixels. Nowhere in the specification does it further describe or define how a single set of pixels is equal a plurality of pixel sets. One of skill in the art would understand that the partitioning of pixels would be either a plurality of pixel sets or a single set of pixels, not both as required by dependent Claim 2. For examination purposes, the Examiner has broadly interpreted the limitation.
Regarding Claim 3, it recites the limitation “where a number of pixel sets in the pixel partition is equal to a height of the image frames, and each row of the image frames is a pixel set”. This limitation is not clearly defined. The specification merely states in Par. [0032]) the synchronized image frames and unsynchronized image frames have the same width and height. However, nowhere in the specification does it further describe or define a pixel set being a row in the image frames or further that the number of pixel sets is equal to the height of the image frame. Therefore, for examination purposes the Examiner has broadly interpreted the limitation.
Regarding Claim 3, it recites the limitation “the number of pixel sets”.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, the Examiner has interpreted “the number of pixel sets” to mean “a number of pixel sets”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Appia et al.  (US 9,256,943 B2) referred to as Appia hereinafter, and in view of Tan et al. (US 2010/0141780 A1) referred to as Tan hereinafter.
Regarding Claim 1, Appia teaches a method to synthesize a sequence of synchronized image frames (the method for projector-camera misalignment correction of FIG. 2) comprising:
providing a sequence of unsynchronized image frames, (Col. 3:36-67, the method for projector-camera misalignment correction of FIG. 2 to enhance the image data, i.e., to adjust the image data for any misalignment (i.e. unsynchronized image frames) between the imaging component 106 and the projection system 108), the synchronized image frames and the unsynchronized image frames comprising a plurality of common pixels (Col. 5:67-Col. 6:1, the pattern image is an image of the pattern that was projected into the scene when the captured image was captured (i.e. the frames of the scene have common pixels), each of the synchronized image frames corresponding to one of a sequence (Col. 8:4-5, the misalignment correction method is executed for each captured image (i.e. sequence)) of image patterns (Col. 5:67-Col. 6:1, the pattern image is an image of the pattern that was projected into the scene when the captured image was captured (i.e. corresponding));  
the synchronized image frames and unsynchronized image frames both being image frames of the same width and height (Col. 4:12-14, the rectification processing may include discarding any portions of the captured image that are outside the boundaries of the projected pattern (i.e. width and height would be the same after rectification)); 
the method further comprising the steps of: 
a) partitioning the plurality of common pixels into a pixel partition (Col. 5:67-Col. 6:1, the pattern image is an image of the pattern that was projected into the scene when the captured image was captured (i.e. common pixels), the pixel partition comprising a plurality of pixel sets (Col. 3:50-52, the image and depth processing component 104 divides the incoming digital signal(s) into frames of pixels (i.e. plurality of pixel sets) and processes each frame to enhance the image data in the frame,; the pixel sets being disjoint (Col. 3:61-63, in addition, the image and depth processing component 104 may perform an embodiment of the method for projector-camera misalignment (i.e. disjoint) correction), each of the plurality of common pixels being a member of one of the pixel sets (Col. 3:50-52, the image and depth processing component 104 divides the incoming digital signal(s) into frames of pixels (i.e. pixels member of sets) and processes each frame to enhance the image data in the frame);  
b) selecting a pixel set (Col. 5:49-51, initially, features are extracted 200 (i.e. pixel set) from a captured image of a scene.  The captured image includes both the scene and a pattern projected into the scene);  
c) building a pixel set measurement matrix (Col. 5:51-54, [x, y], any suitable feature detection algorithm may be used.  Examples of suitable algorithms include SIFT (Scale Invariant Feature Transform) and Harris corner detection));  
e) estimating a pixel set system matrix (Col. 6:27-38)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, the pixel set system matrix being parameterized by a set of system matrix parameters (Col. 6:41-43, where d.sub.x is the horizontal translation parameter, d.sub.y is the vertical translation parameter, s is the rotation parameter, and c is the scaling parameter);  
f) estimating a pixel set synchronized matrix (Col. 6:35-40, [x’, y’])

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

as a function of the pixel set measurement matrix ([x, y]) and the pixel set system matrix ([1+c, -s, s, 1+c]);
g) repeating steps until all the pixels sets have been selected (Col. 7:36-37, the parameters of the transformation model are estimated using an iterative process); and 
h) constructing a sequence (Col. 8:4-5, the misalignment correction method is executed for each captured image (i.e. sequence)) of synchronized image frames (Col. 7:51-54, After the parameter values are determined 204, the transformation model is applied 206 to the captured image using the determined parameter values to better align the captured image with the pattern image). 
Appia does not specifically teach a pixel set projection matrix. Therefore, Appia fails to explicitly teach estimating a pixel set projection matrix, the pixel set projection matrix projecting a measurement space vector onto a column space of the pixel set measurement matrix.
However, Tan teaches estimating a pixel set projection matrix (Fig. 34, View projection matrix); the pixel set projection matrix projecting a measurement space vector onto a column space of the pixel set measurement matrix (Par. [0247], Vector 200 is multiplied with the created view projection matrix [hacek over (T)].sup.T, which consists of (p.times.q) rows and (m.times.n) columns to produce a transformed image P, written as vector 201 and consisting of (p.times.q) image pixel entry values to be respectively applied their corresponding one of the (p.times.q) projector pixels of projector 121).
References Appia and Tan are considered to be analogous art because they relate to projection systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including pixel set projection matrix as suggested by Tan in the invention of Appia in order to the compensate for issues related to a lack of calibration between camera and projector (See Tan, Par. [0249]).

Regarding Claim 2, Appia in view of Tan teaches Claim 1. Appia further teaches where the pixel partition comprises a single set of pixels, and the single set of pixels containing all the pixels of the image frames (Col. 5:61-64, if the projected pattern is a simple stripe pattern as is the case with time-multiplexed patterns, a search based algorithm can be used to detect the corners of these stripes to extract the features (i.e. single pixel set)).
 
Regarding Claim 3, Appia in view of Tan teaches Claim 1. Appia further teaches where the number of pixel sets in the pixel partition is equal to the height of the image frames, and each row of the image frames is a pixel set. (Col. 5:61-64, if the projected pattern is a simple stripe pattern (i.e. height of image frame and one row of image as a pixel set) as is the case with time-multiplexed patterns, a search based algorithm can be used to detect the corners of these stripes to extract the features).
 
Regarding Claim 4, Appia in view of Tan teaches Claim 1. Appia further teaches where the pixel set measurement matrix is modeled as the product of the pixel set system matrix times the pixel set synchronized matrix (Col. 6:33-39, an affine transformation model is used), 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, and the step of estimating the pixel set synchronized matrices reduces to the solution of a linear least-squares problem (Col. 7:37-48, Least squares estimates of the parameters values are computed using the data set of matched features. If there are any errors above the threshold, matched features with high error are removed from the data set and the parameters are estimated again with the reduced set of features). 
 
Regarding Claim 5, Appia in view of Tan teaches Claim 1. Appia further teaches where the system matrix is parameterized by an image frame period parameter (Col. 8:33-35, single pattern may be projected at regular intervals (i.e. image frame period) to estimate alignment correction parameters), an integration time parameter (Col. 8:14-16, the misalignment correction method is executed at regular time intervals (i.e. integration time parameter) during operation of the structured light device), and a first pattern delay parameter (Col. 6:41-43, d.sub.x is the horizontal translation parameter, d.sub.y is the vertical translation parameter (i.e. where translation is a delay parameter)).

	Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. DIAZ SPINDOLA et al. (US 2015/0085155 A1) teaches systems capable of capturing an image and projecting content. Cotter et al. (US 2015/0302627 A1) teaches systems capable of capturing an image and projecting content.
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425